Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed January 24, 2022 has been entered and made of record. Claims 1, 27, and 28 have been amended; and claims 29-34 were previously cancelled. By this amendment, claims 1-28 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al, (US-PGPUB 2018/0232796) in view of Kundu et al, (US Patent 8,104,680)

In regards to claim 1, Glaser discloses a theft monitoring system, comprising: 
a) at least one camera, (see at least: Par. 0076, using a distributed camera 
system in monitoring and tracking customers);
b) a data store including a plurality of records, each record comprising collected 
footage from said at least one camera and one or more screen or metadata recordings, (Par. 0049-0050, a user-record can preferably be associated with a CV-person, such that the CV-person characterizes a detected and optionally tracked physical person represented by a CV system, which the CV system characterizes an imaging system, [i.e., record comprising collected footage from said at least one camera]. Further, the user-record includes various properties, may include payment information, user settings, user history, privilege settings/permissions, and/or other information, [i.e., metadata recordings]); and 

i) track suspicious behavior of the potential purchaser and store data representing screen, video and metadata associated with said potential purchaser in said data store, (Par. 0049-0050, the CV monitoring system characterizes an imaging system and/or processing system employing computer vision to facilitate the detection and tracking of objects, [i.e., track suspicious behavior of the potential purchaser], detecting actions, and performing other CV-based operations, and a user-record can be associated with a CV-person to uniquely identify, track, and record state of the CV-person, [i.e., implicitly store data representing screen, video and metadata associated with said potential purchaser in said data store using the CV-person]);
 iii) collect relevant data representing screen, video and metadata associated with said potential purchaser based on said data stored in said data store, (see at least: Par. 0049, A CV-person may, or may not, have any personally identifying information or person-associated metadata, [i.e., implicitly collecting relevant data representing metadata associated with said potential purchaser based on said data stored in said data store. Further, Par. 0079, discloses the collecting image data within the environment, [i.e., collect relevant data representing screen, video associated with said potential purchaser based on said data stored in said data store]); and
iv) in response to a determination of suspicious activity, transmit said relevant data over said network or a second network for review by an operator, (see at least: Par. 0083, 
Glaser does not expressly disclose that said suspicious behavior comprising transaction activities which incur a level of suspicion other than zero; and determine if said suspicious behavior warrants evaluation.
However, Kundu et al discloses that said suspicious behavior comprising transaction activities which incur a level of suspicion other than zero, (col. 7, lines 8-19,  transaction data extraction process (20) for creating the criteria description (26) for that specific transaction, where a criteria assessment process (32) examines the video clip (30) to assess the criteria (26) so as to determine a numeric suspicion level, and comparing the suspicion level (34) with a minimum threshold suspicion level to determine whether the transaction is considered suspicious or not, [i.e., suspicious behavior implicitly comprises transaction activities which incur a level of suspicion other than zero]). Kundu et al further discloses determining if said suspicious behavior warrants evaluation, (col. 7, lines 9-19, comparing the suspicion level (34) with a minimum threshold suspicion level to determine whether the transaction is considered suspicious or not, and if the transaction is considered suspicious, then the transaction report generation process (38) takes as input the transaction details (22) and the video clip (30) to produce an informative transaction report (40) which is added to the full inspection report (42), [i.e., determining if said suspicious behavior warrants evaluation]).
Glaser and Kundu et al are combinable because they are both concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Glaser, to use the transaction data extraction process (20), as though by 

The following prior art made of record Kundu et al, (US Patent 7,631,808), is 
considered pertinent to claim 1, as it discloses also the limitation: “suspicious behavior comprising transaction activities which incur a level of suspicion other than zero; and determine if said suspicious behavior warrants evaluation”, (see at least: Fig. 2, steps 14, 16, 20, and col. 12, lines 16-67, the transaction monitor 32 compares the actual or video count 6 against the expected, scan or transaction count 12. If the counts do match, then the transaction monitor 32 can flag the transaction as non-suspicious as in step (16). If the counts do not match, then the transaction monitor 32 flags the transaction as suspicious (e.g. potentially fraudulent) in step 18, and the transaction monitor 32 may provide additional information such as a suspicion level based on a metric such as the difference between the actual count and expected count. [That is, if the difference between the actual count and expected count is different than zero, “if the suspicion level is different than zero”, the transaction monitor 32 flags the transaction as suspicious]).

In regards to claim 2, the combine teaching Glaser and Kundu as whole disclose the limitations of claim 1.
Furthermore, Glaser discloses HL monitoring uses one or more workers to facilitate review and processing of collected image data, [i.e., the operator obviously further review and submit the relevant data for a second review by an additional reviewer in response to said receipt of said operator referral], (Par. 0083), which is technically 

In regards to claim 5, the combine teaching Glaser and Kundu as whole disclose the limitations of claim 1.
Furthermore, Glaser discloses sensing the presence of obstacles or bodies in space close to an area containing items for sale, (Glaser, see at least: Par. 0085)

In regards to claim 6, the combine teaching Glaser and Kundu as whole disclose the limitations of claim 1.
Furthermore, Glaser discloses wherein said presence detection system comprises a laser-based technology, (Glaser, see at least: Par. 0079).

In regards to claim 7, the combine teaching Glaser and Kundu as whole disclose the limitations of claim 1.
Furthermore, Glaser discloses wherein said laser-based technology comprises LIDAR, (Glaser, see at least: Par. 0079)

In regards to claim 12, the combine teaching Glaser and Kundu as whole disclose the limitations of claim 1.
Furthermore, Glaser discloses wherein said computer processor is further programmed to use data triggered by load cells that sense removal of items from a shelf or cooler, (Glaser, see at least: Par. 0085)
In regards to claim 13, the combine teaching Glaser and Kundu as whole disclose the limitations of claim 1.
Furthermore, Glaser discloses wherein said computer processor is further programmed to use said data triggered by load cells, (see at least: Par. 0153). Glaser further discloses that in one variation, the agent monitoring system 100 is used for tracking customer location within a store and optionally detecting video of possible item interactions, this may then be relayed to HL system for at least partial human analysis for completion of a virtual cart/checkout list, [i.e., agent monitoring system obviously identifying a point in said video or metadata when items were removed from the shelves or cooler when no other interaction with the self-checkout kiosk is present], (Par. 0094), which is technically equivalent to identifying a point in said video or metadata when items were removed from the shelves or cooler when no other interaction with the self-checkout kiosk is present.

In regards to claim 14, the combine teaching Glaser and Kundu as whole disclose the limitations of claim 1.
Furthermore, Glaser discloses wherein said computer processor is further programmed to use self-checkout screen recognition patterns with the data representing screen, video and metadata to perform a theft analysis locally, generate said alert locally, (Glaser, see at least: Par. 0081)

Claims 3-4, 8, 15-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser and Kundu, as applied to claim 1 above; and further in view of Migdal et al, (US Patent 8,538,820)

In regards to claim 3, the combine teaching Glaser and Kundu as whole disclose the limitations of claim 2.
The combine teaching Glaser and Kundu as whole does not expressly disclose wherein said computer processor is further programmed to create filtered relevant data based on said review by said operator, and wherein said relevant data submitted for further review comprises said filtered relevant data.
However, Migdal et al discloses the create filtered relevant data based on said review by said operator, and wherein said relevant data submitted for further review comprises said filtered relevant data, (col. 12, lines 49-56).
 Glaser, Kundu, and Migdal et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Glaser and Kundu, to perform a video summary showing only transaction events of interest, as though by Migdal et al, in order to skip the parts of the transaction that can be considered boring or unimportant, (Migdal et al, col. 12, lines 49-56).

In regards to claim 4, the combine teaching Glaser, Kundu, and Migdal et al as whole disclose the limitations of claim 3.


In regards to claim 8, the combine teaching Glaser and Kundu as whole disclose the limitations of claim 1.
The combine teaching Glaser and Kundu as whole does not expressly disclose wherein said computer processor is further programmed to search video for loss at points in said video when there is no interaction with the self-checkout kiosk. 
However, Migdal et al discloses wherein said computer processor is further programmed to search video for loss at points in said video when there is no interaction with the self-checkout kiosk, (see at least: col. 13, lines 4-17)
Glaser, Kundu, and Migdal et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Glaser and Kundu, to determine area of time surrounding each transaction event of interest, as though by Migdal et al, in order to provide a visual indicator that assists a viewer/user to better understand or more quickly recognize points of interest in the video, (Migdal et al, col. 7, lines 11-14).

In regards to claim 15, the combine teaching Glaser and Kundu as whole disclose the limitations of claim 14.
The combine teaching Glaser and Kundu as whole does not expressly disclose wherein said computer processor is further programmed to use camera metadata to 
However, Migdal et al discloses use camera metadata to retrieve a highly targeted and specific subset of video data recorded, (see at least: col 12, Iines 49-56), over a low-bandwidth or relatively-high-cost network for remote review, (see at least: col 9, line 63 through col 10, line 3).
Glaser, Kundu, and Migdal et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Glaser and Kundu, to use video segmentation, as though by Migdal et al, in order to reduce network (Migdal, col 9, line 63 through col 10, line 3)

In regards to claim 16, the combine teaching Glaser, Kundu, and Migdal et al as whole disclose the limitations of claim 15.
Furthermore, Migdal et al discloses wherein said low-bandwidth or relatively-high-cost network comprises a cellular data network, (:  Migdal, see at least: col 9, line 63 through col 10, line 3)

In regards to claim 19, the combine teaching Glaser and Kundu as whole disclose the limitations of claim 1.
The combine teaching Glaser and Kundu as whole does not expressly disclose wherein said computer processor is further programmed to provide a case builder function 
However, Migdal et al discloses providing a case builder function that gathers and stores evidence associated with one or more offenses associated with a particular offender, (see at least: col. 11, lines 46-59)
Glaser, Kundu and Migdal et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine Glaser and Kundu, to use the summary statistics, as though by Migdal et al, in order to build cases of evidence from suspicious events, (Migdal, col. 11, lines 46-59)

In regards to claim 20, the combine teaching Glaser, Kundu, and Migdal et al as whole disclose the limitations of claim 19.
Furthermore, Migdal et al discloses wherein said case builder function is configured to allow said operator to mark time points in said video with descriptions, (Migdal, col. 6, lines 51-56) 

In regards to claim 21, the combine teaching Glaser, Kundu, and Migdal et al as whole disclose the limitations of claim 20.
Furthermore, Migdal et al discloses wherein said descriptions are associated with buttons in an operator interface that can be clicked to directly jump to one of said time points and view an action described, (Migdal, col. 9, lines 50-62)

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser and Kundu, as applied to claim 1 above; and further in view of Locke et al, (US-PGPUB 2016/0093184)

In regards to claim 9, the combine teaching Glaser and Kundu as whole disclose the limitations of claim 1.
	The combine teaching Glaser and Kundu as whole does not expressly disclose wherein said computer processor is further programmed to use phone, Bluetooth MAC tracking number correlation with known transactions previously identified as theft to identify potential theft. 
	However, Locke et al discloses wherein said computer processor is further programmed to use phone, Bluetooth MAC tracking number, (see at least: Par. 0031), correlation with known transactions previously identified as theft to identify potential theft, (see at least: Par. 0036).
Glaser and Kundu and Locke et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Glaser and Kundu, to use the MCD unique identifiers and time stamped images, as though by Locke et al, in order to detect repeat offenders and/or suspicious thieves as they enter the RSF 160 at a later time, (Locke, Par. 0036)

In regards to claim 10, the combine teaching Glaser, Kundu, Locke et al as whole disclose the limitations of claim 9.


In regards to claim 11, the combine teaching Glaser, Kundu, and Locke et al as whole disclose the limitations of claim 10.
	Furthermore, Locke et al discloses wherein said identification of a repeat offender comprises automatic identification of video clips in which a same Bluetooth mac address is present, (Locke, see at least: Par. 0006)

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser and Kundu, as applied to claim 1 above; and further in view of Bowles, (US-PGPUB 2016/0275518)

In regards to claim 17, the combine teaching Glaser and Kundu as whole disclose the limitations of claim 1.
The combine teaching Glaser and Kundu as whole does not expressly disclose wherein said computer processor is further programmed to send an operator alert based on one or more previous alerts, a dollar amount, a location, or identification of a repeat offender.
Bowles discloses wherein said computer processor is further programmed to send an operator alert based on one or more previous alerts, a dollar amount, a location, or identification of a repeat offender, (see at least: Par. 0091).


In regards to claim 18, the combine teaching Glaser, Kundu, and Bowles as whole disclose the limitations of claim 17.
Furthermore, Bowles discloses wherein said operator alert is sent via text or email, (Bowles, see at least: Par. 0078).

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser and Kundu, as applied to claim 1 above; and further in view Rodenas et al, (US-PGPUB 2018/0300557)

In regards to claim 22, the combine teaching Glaser, and Kundu as whole disclose the limitations of claim 1.
The combine teaching Glaser, and Kundu as whole does not expressly disclose wherein said computer processor is further programmed to utilize facial recognition to generate an alert.
However, Rodenas et al discloses wherein said computer processor is further programmed to utilize facial recognition to generate an alert, (see at least: 0014, 0021-0022, face recognition, and other such approaches can be used to determine aspects 
Glaser, Kundu, and Rodenas et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Glaser and Kundu, to use the face recognition, as though by Rodenas, in order to emotions, mood, or expressions, and the like, (Rodenas, Par. 0021-0022).

In regards to claim 23, the combine teaching Glaser, Kundu, and Rodenas et al as whole disclose the limitations of claim 22.
Furthermore, Rodenas discloses wherein said computer processor is further programmed to identify facial expressions associated with suspicious behavior, (Rodenas, see at least: Par. 0014) 

In regards to claim 24, the combine teaching Glaser, Kundu, and Rodenas et al as whole disclose the limitations of claim 22.
Furthermore, Rodenas discloses wherein said computer processor is further programmed to add to a total suspicion score based on said facial recognition, (Rodenas, see at least: Par. 0014, 0025)

In regards to claim 25, the combine teaching Glaser, Kundu, and Rodenas et al as whole disclose the limitations of claim 22.
Furthermore, Rodenas discloses wherein said computer processor is further programmed to identify a user across multiple suspicious transactions based on facial recognition of the user, (Rodenas, see at least: 0014, 0021-0025)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser and Kundu, as applied to claim 1 above; and further in view of White et al, (US-PGPUB 2010/0095208)
The combine teaching Glaser and Kundu as whole disclose the limitations of the claim 1.
Furthermore, Glaser discloses wherein the system is directly integrated with a kiosk, (Glaser, see at least: 0081)
The combine teaching Glaser and Kundu as whole does not expressly disclose wherein the system is directly integrated with a kiosk and is configured to monitor activity without recording the kiosk screen by storing raw transaction data sufficient to reconstruct the customer-facing kiosk screen.
However, White discloses monitor activity without recording the kiosk screen by storing raw transaction data sufficient to reconstruct the customer-facing kiosk screen, (see at least: Par. 0030)
Glaser, Kundu, and White et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Glaser and Kundu, to use the user interaction with 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Catoe et al, (US Patent 10,192,208) in view of Kundu et al, (US Patent 8,104,680)
Catoe discloses theft monitoring system, comprising: 
a self-service kiosk having a customer-facing display screen, (see at least: col. 4, lines 21-23, in some examples, the point-of-sale system includes a standard touch-screen customer display as a part of the customer interface);
a screen recorder configured to capture images of the customer-facing display screen, (col. 3, lines 62-63, the system may also include a display recording on a consumer interface); 
one or more cameras to monitor an area around the self-service kiosk, (col. 3, lines 46-62, the security component may include at least first and second cameras, to document the consumer transaction; and to view items placed in a bagging area, respectively); and 
an application server configured to store the images and video captured by the screen recorder, (see at least: col. 8, lines 1-4, the system may archive a still image from the video footage of the consumer and store it in the database alongside the transaction data for auditing purposes).
Catoe does not expressly disclose an application server configured to receive, , and process the images and video captured by the screen recorder, wherein the application server is further configured to assign each transaction a suspicion score that 
However, Kundu et al discloses receiving, and processing the images and video captured by the screen recorder, (col. 7, lines 7-9, the video clip extraction process (28) produces a video clip (30) by extracting from the video source (4) the segment of video for the time range specified in the criteria description (26), where (45) The criteria assessment process (32) then examines the video clip (30) to assess the criteria (26) so as to determine the suspicion assessment flag (34), [i.e., receiving, and processing the images and video captured by the screen recorder]). Kundu further et al discloses assigning each transaction a suspicion score that is a numeric score other than zero and generate an alert when the suspicion score reaches a predetermined threshold, (col. 7, lines 9-19, criteria assessment process (32) examines the video clip (30) to assess the criteria (26) so as to determine a numeric suspicion level, [i.e., numeric score other than zero], and comparing the suspicion level (34) with a minimum threshold suspicion level to determine whether the transaction is considered suspicious or not, and if the transaction is considered suspicious, then the transaction report generation process (38) takes as input the transaction details (22) and the video clip (30) to produce an informative transaction report (40) which is added to the full inspection report (42), [i.e., when the suspicion level (34) reaches a predetermined threshold, ”when suspicion score reaches a predetermined threshold”,  producing an informative transaction report, “generating an alert”]).
Catoe and Kundu et al are combinable because they are both concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hay et al, (US-PGPUB 2014/0316916) in view of Rodenas et al, (US-PGPUB 2018/0300557)
Hay discloses a theft monitoring system, comprising: 
a) a screen recording interface configured to be connected to a video output of a DVR that is in turn connected to at least one camera, (see at least: Par. 0155, surveillance video cameras may be affixed to the front fascia of the ASO structure. Such cameras are used to film and record the activity in front of the bays and within the area surrounding ASO);
b) a data store including a plurality of records, each record comprising collected footage from said at least one camera and one or more screen or metadata recordings, (see at least: Par. 0155, Such cameras may be activated only when the system detects motion, and such video may also be displayed on the AMP's video display while the door is open to that bay. All video sessions are stored on a local computer or DVR and can be viewed locally or remotely; and All customers' activities are fully logged in or saved. In the event that any tampering is discovered, management can view the activities log and the video recording to determine who tampered with the system);
c) a presence detection system configured to sense presence of obstacles or bodies in space close to an area containing items for sale, (see at least: Par. 0156, the ASO 10 includes a motion detector. The motion detector may be part of the identification 
d) a computer processor coupled to the data store and in communication through a network via a web interface with a video reviewer's computing device and programmed, upon receiving an indication of entry of potential purchaser, (see at least: Par. 0094), to: 
i) use said presence detection system to track suspicious behavior of the potential purchaser and store data representing behavior associated with said potential purchaser in said data store, (see at least: Par. 0156, the detection of motion by the motion detector can be used to activate the surveillance video cameras and systems, and actuate live remote viewing for security purposes or even customer service purposes).
Hay does not expressly disclose that said suspicious behavior comprising transaction activities which incur a level of suspicion other than zero; and determine if said suspicious behavior warrants evaluation.
However, Kundu et al discloses that said suspicious behavior comprising transaction activities which incur a level of suspicion other than zero, (col. 7, lines 8-19,  transaction data extraction process (20) for creating the criteria description (26) for that specific transaction, where a criteria assessment process (32) examines the video clip (30) to assess the criteria (26) so as to determine a numeric suspicion level, and comparing the suspicion level (34) with a minimum threshold suspicion level to determine whether the transaction is considered suspicious or not, [i.e., suspicious behavior implicitly comprises transaction activities which incur a level of suspicion other than zero]). Kundu et al further discloses determining if said suspicious behavior warrants evaluation, 
Hay and Kundu et al are combinable because they are both concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Hay, to use the transaction data extraction process (20), as though by Kundu, in order to determine whether the transaction is considered suspicious or not, (Kundu, col. 7, lines 9-19).












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            03/24/2022